               Case 1:19-cv-02990 Document 1 Filed 10/04/19 Page 1 of 13



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

 --------------------------------------------------------------
                                                                )
 THE PROTECT DEMOCRACY PROJECT, INC., )
 2020 Pennsylvania Avenue, NW, #163,                            )
 Washington, DC 20006                                           )
                                                                )   COMPLAINT
                                          Plaintiff,            )
              v.                                                )   Civil Action No. 19-2990
                                                                )
 U.S. DEPARTMENT OF JUSTICE,                                    )
 950 Pennsylvania Avenue, NW,                                   )
 Washington, DC 20530,                                          )
                              and                               )
 U.S. DEPARTMENT OF HOMELAND                                    )
 SECURITY,                                                      )
 245 Murray Drive, SW,                                          )
 Washington, DC 20528                                           )
                                                                )
                                          Defendants.           )
 --------------------------------------------------------------

          1.     Both the U.S. Department of Homeland Security (“DHS”) and the Federal Bureau

of Investigation (“FBI”) maintain programs aimed at discovering the online activity of foreign

actors seeking to interfere in U.S. elections by stirring up tensions around divisive political

issues.

          2.     Protecting the integrity of U.S. elections is crucial to maintaining our democracy.

Law enforcement and national security agencies must balance that imperative with an equally

essential one: assuring the American public that the government is neither surveilling nor

seeking to suppress Americans’ political speech. However, there is no information in the public

domain about how the DHS and FBI efforts protect the political speech of Americans.

          3.     The need for public information about how DHS and FBI balance those vital

goals is especially pronounced precisely because doing so may be difficult. Foreign influence
              Case 1:19-cv-02990 Document 1 Filed 10/04/19 Page 2 of 13



efforts frequently aim to further polarize the American electorate on issues about which

Americans already have strong feelings—for example, by creating or amplifying content

supporting both the Black Lives Matter movement and its opposition. Legitimate law

enforcement and national security objectives counsel in favor of strenuous efforts to detect and

disable foreign interference in our elections; fundamental free speech principles require doing so

in a way that does not stifle legitimate debate among U.S. persons, even (and especially) on the

most provocative topics.

        4.       Nor is the potential impact of these programs limited to the online arena. Because

DHS and FBI create intelligence products that are distributed to state, local, and tribal law

enforcement agencies around the country, statements from the agencies that particular political

speech is or may be a manifestation of foreign interference rather than protected expression may

influence the literal policing of speech.

        5.       On August 14, 2019, Plaintiff submitted requests to the FBI and to a number of

offices within DHS under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, to obtain

relevant records. Both DOJ and DHS have failed to respond to Plaintiff’s requests within the

statutory deadlines.

        6.       The requested records concern federal government’s surveillance of social media

to monitor political speech, potentially including speech by U.S. persons. In light of the 70

percent of Americans who use social media, the need for transparency in this area is of the

highest magnitude.1




1Pew Research Center, Social Media Fact Sheet, https://www.pewinternet.org/fact-sheet/social-media/ (last visited
Aug. 14, 2019).



                                                        2
             Case 1:19-cv-02990 Document 1 Filed 10/04/19 Page 3 of 13



       7.      At the core of speech protected by the First Amendment is “unfettered

interchange of ideas for the bringing about of political and social changes desired by the

people.’” Meyer v. Grant, 486 U.S. 414, 421 (1988) (quoting Roth v. United States, 354 U.S.

476, 484 (1957)). The public has a right to know if and how DHS and the FBI are protecting that

vital interchange as the agencies work to prevent foreign interference in U.S. elections.

                                JURISDICTION AND VENUE

       8.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

       9.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B).

       10.     Defendants have failed to meet the statutory deadlines set by FOIA. See 5 U.S.C.

§ 552(a)(6)(A); (a)(6)©(ii)(I). Plaintiffs have therefore exhausted all administrative remedies,

pursuant to 5 U.S.C. § 552(a)(6)(C).

                                            PARTIES

       1.      Plaintiff Protect Democracy is an organization with 501©(3) tax-exempt status,

incorporated under the laws of the District of Columbia, and headquartered at 2020 Pennsylvania

Avenue, NW, #163, Washington, DC 20006. Plaintiff’s mission is to protect our democracy

from descending into a more autocratic form of government by preventing those in power from

depriving Americans of a free, fair, and fully-informed opportunity to exercise ultimate

sovereignty. As part of this mission, Plaintiff seeks to inform public understanding of operations

and activities of the government by gathering and disseminating information that is likely to

contribute significantly to the public understanding of executive branch operations and activities.

Plaintiff regularly requests such information pursuant to FOIA. Plaintiff intends to give the

public access to documents transmitted via FOIA on its website, www.protectdemocracy.org,




                                                 3
             Case 1:19-cv-02990 Document 1 Filed 10/04/19 Page 4 of 13



and to provide information about and analysis of those documents as appropriate.

       11.        As part of this mission, Plaintiff seeks to inform public understanding of

government operations and activities by gathering and disseminating information that is likely to

contribute significantly to the public understanding of executive branch operations and activities.

Plaintiff regularly requests such information pursuant to FOIA. Plaintiff intends to

give the public access to documents obtained via FOIA by publishing them on its website,

www.protectdemocracy.org, and to provide information about and analysis of those documents

as appropriate.

       12.        Defendant U.S. Department of Justice is an agency of the executive branch of the

federal government of the United States within the meaning of 5 U.S.C. § 552(f)(1) and 5 U.S.C.

§ 551. Defendant is headquartered at 950 Pennsylvania Avenue, NW, Washington, DC

20530. Defendant has possession, custody, and control of the documents that Plaintiff seeks in

response to its FOIA request.

       13.        Defendant U.S. Department of Homeland Security is an agency of the executive

branch of the federal government of the United States. Defendant is headquartered at 245

Murray Drive, SW, Washington, DC 20528. Defendant has possession, custody, and control of

the documents that Plaintiff seeks in response to its FOIA request.

                                                FACTS

FBI and DHS Efforts to Identify Foreign Influence Online

       14.        In the fall of 2017, FBI Director Christopher Wray established the Foreign

Influence Task Force (FITF) within the FBI “to identify and counteract malign foreign influence




                                                   4
                 Case 1:19-cv-02990 Document 1 Filed 10/04/19 Page 5 of 13



operations targeting the United States.” FBI National Press Office, The FBI Launches a

Combating Foreign Influence Webpage (Aug. 30, 2018).2

           15.      FITF engages in investigations, information and intelligence sharing, and private

sector partnerships.3

           16.     On July 23, 2019, Director Wray testified before the Senate Judiciary Committee

both that foreign influence operations “continue to use false personas and fabricated stories on

social media platforms to discredit U.S. individuals and institutions” and that the FITF remains

“focused on information and intelligence-sharing” in this space. Oversight of the Federal Bureau

of Investigation, Hearing Before the Committee on the Judiciary, 116th Cong. § 1 (Jul. 23, 2019)

(Statement of Christopher Wray). 4

           17.     In all of its programs, activities, and investigations, FBI engages in social media

surveillance, and employees in each division and field office engage in social media surveillance.

See Pls.’ Opp. To Def.’s Mot. For Partial Summ J. 2-4, ACLU v. DOJ (N.D. Cal. No. 19-CV-

00290-EMC, filed Sept. 20. 2019) and attachments thereto. 5

           18.     DHS also created a Countering Foreign Influence Task Force (CITF) in the run-

up to the 2018 midterm election. Erin Banco and Betsy Woodruff, Trump’s DHS Guts Task

Forces Protecting Elections from Foreign Meddling, The Daily Beast (Feb. 14, 2019).6




2   https://www.fbi.gov/news/pressrel/press-releases/the-fbi-launches-a-combating-foreign-influence-webpage.
3Federal Bureau of Investigation, Combating Foreign Influence,
https://www.fbi.gov/investigate/counterintelligence/foreign-influence (last visited Sept. 25, 2019).
4   https://www.judiciary.senate.gov/imo/media/doc/Wray%20Testimony1.pdf.
5 https://www.aclu.org/sites/default/files/field_document/33._plaintiffs_opposition_to_defendants_motion_for_parti
al_summary_judgment.pdf.
6   https://www.thedailybeast.com/trumps-dhs-guts-task-forces-protecting-elections-from-foreign-meddling.



                                                          5
                  Case 1:19-cv-02990 Document 1 Filed 10/04/19 Page 6 of 13



            19.    DHS, and CITF, attempt to coordinate information-sharing between state and

local governments, federal departments and agencies, and private sector companies—including

social media companies. Elizabeth Bodine-Baron et al., Countering Russian Social Media

Influence 14, Rand Corporation (2018).7

            20.    In February 2019, DHS Cybersecurity and Infrastructure Security Agency

Director Christopher Krebs told media that these efforts would continue through the 2020

election cycle. Frank Konkel, DHS ‘Doubling Down’ on Election Security Heading Into 2020,

Nextgov (Feb. 14, 2019).8

            21.    The Countering Foreign Influence (CFI) Subcommittee of the Homeland Security

Advisory Council within DHS defines a category of “False Information Operations” as the

deliberate use of “false narrative through traditional media and social media outlets to

manipulate and mislead the population and the weaponization of information to undermine

organizations, democratic processes, or to polarize divisions.”9

            22.    The subcommittee’s interim report recently found that “during and between

elections, foreign actors have been active on social media spreading inaccurate information” 10

and recommends that DHS “identify and establish departmental intelligence and analysis

requirements” on these issues.11




7   https://www.rand.org/content/dam/rand/pubs/research_reports/RR2700/RR2740/RAND_RR2740.pdf.
8   https://www.nextgov.com/cybersecurity/2019/02/dhs-doubling-down-election-security-heading-2020/154904/.
9 Homeland Security Advisory Council, Interim Report to the Countering Foreign Influence Subcommittee (May 21,
2019), at 13, available at https://www.dhs.gov/sites/default/files/publications/ope/hsac/19_0521_final-interim-
report-of-countering-foreign-influence-subcommittee.pdf.
10   Id. at 28.
11   Id. at 29.



                                                        6
             Case 1:19-cv-02990 Document 1 Filed 10/04/19 Page 7 of 13



       23.     The activities of both agencies thus include monitoring social media and other

open source information to find evidence of foreign influence and foreign interference in U.S.

elections.

Plaintiff’s FOIA Request

       24.     On August 14, 2019, Plaintiff electronically submitted identical FOIA requests to

a total of six components within the two Defendant agencies. The request (“Plaintiff’s Request”)

sought “the following records concerning efforts to counter or combat foreign influence

campaigns by Russia, North Korea, or China or any other nation online:


                   (a) All records generated as a result of such efforts and shared
                   with any state, local, tribal, or territorial government; any
                   foreign government; or any U.S. technology company;

                   (b) All records discussing the segregation of information
                   concerning U.S. persons analyzed during the course of such
                   efforts;

                   © All policies, guidance, procedures, directives, advisories,
                   memoranda, and/or legal opinions pertaining to the agency’s
                   justification for such efforts or guiding their operation;

                   (d) All records discussing rules or guidelines for compliance
                   with 28 CFR Part 23;

                   © All intelligence assessments generated as a result of such
                   efforts;

                   (f) All unclassified intelligence products generated as a result of
                   such efforts; and

                   (g) Records describing the processing of this request, including
                   records sufficient to identify search terms used and locations
                   and custodians searched, and any tracking sheets used to track
                   the processing of this request. If your agency uses FOIA
                   questionnaires or certifications completed by individual
                   custodians or components to determine whether they possess
                   responsive materials or to describe how they conducted



                                                 7
             Case 1:19-cv-02990 Document 1 Filed 10/04/19 Page 8 of 13



                   searches, we also request any such records prepared in
                   connection with the processing of this request.

       25.     A true and correct copy of Plaintiff’s Request is attached as Exhibit A.

       26.     Plaintiff requested expedited processing pursuant to 5 U.S.C. § 552(a)(6)© and 28

C.F.R. § 16.5©. Ex. A at 3-4.

       27.     Plaintiff qualified for expedited processing based on the “urgency to inform the

public about an actual or alleged federal government activity” and because the request is “made

by a person who is primarily engaged in disseminating information.” 5 U.S.C. § 552(a)(6)€.

       28.     Plaintiff sought fee waivers pursuant to 5 U.S.C. § 552(a)(4)(A)(iii). Ex. A at 5.

       29.     Plaintiff qualified for the fee waivers based on its status as a representative of the

news media and because disclosure of the information “is likely to contribute significantly to

public understanding of the operations or activities of the government and is not primarily in the

commercial interest of the requester.” 5 U.S.C. § 552(a)(4)(A)(ii)-(iii).

       30.     Plaintiff submitted its Request to four offices at DHS: the Office of Intelligence

and Analysis (“DHS I&A”), the Office of Civil Rights and Civil Liberties (“DHS CRCL”), the

Cybersecurity and Information Security Agency (“DHS CISA”), and the DHS Headquarters

Chief FOIA Officer (“DHS HQ”).

       31.     Plaintiff submitted its Request to two offices at DOJ: the FBI, and the Department

of Justice’s Mail Referral Unit (“DOJ MRU”).

DHS Responses to Plaintiffs’ Request

       32.     DHS I&A acknowledged in a letter dated August 16, 2019 that it had received

Plaintiff’s Request on August 15, 2019. It granted Plaintiff’s requests for expedited processing

and for a fee waiver.




                                                  8
             Case 1:19-cv-02990 Document 1 Filed 10/04/19 Page 9 of 13



       33.     DHS I&A invoked the ten-day extension to process the request “[c]onsistent with

6 C.F.R. Part 5 § 5.5(a).” It labeled Plaintiff’s Request, “2019-IAFO-00228.”

       34.     DHS I&A has not provided Plaintiff with a final response to Plaintiff’s Request.

       35.     DHS CRCL did not acknowledge Plaintiff’s Request, which was submitted via e-

mail on August 14, 2019. Plaintiff followed up by telephone and by email, but never secured any

acknowledgment of the request.

       36.     DHS CRCL has not provided Plaintiff with a final response to Plaintiff’s Request.

       37.     DHS CISA acknowledged in an email dated August 20, 2019 that it had received

Plaintiff’s Request on August 15, 2019. It granted Plaintiff’s fee waiver request, but denied the

request for expedited processing. DHS CISA invoked a ten-day extension of processing time “as

allowed by 6 C.F.R. Part 5 § 5.5©.” It labeled Plaintiff’s Request, “2019-NPFO-00307.”

       38.     DHS CISA has not provided Plaintiff with a final response to Plaintiff’s Request.

       39.     DHS HQ acknowledged in a letter August 16, 2019 that it had received Plaintiff’s

Request on August 15, 2019. DHS HQ granted Plaintiff’s request for a fee waiver and denied the

request for expedited processing. It labeled Plaintiff’s Request, “2019-HQFO-01141.”

       40.     The acknowledgment letter stated that DHS HQ had “determined that [Plaintiff’s]

request is too broad in scope or did not specifically identify the records which [Plaintiff is]

seeking.” Among other things, it stated that “[w]henever possible, a request should include

specific information about each record sought, such as the date, title or name, author, recipients,

and subject matter of the records, if known, or the DHS component or office you believe created

and/or controls the record.” The letter asked that Plaintiff resubmit the request with a “reasonable

description of the records you are seeking.”




                                                  9
              Case 1:19-cv-02990 Document 1 Filed 10/04/19 Page 10 of 13



        41.     The letter also stated that it was not a denial of Plaintiff’s Request and that

“[u]pon receipt of a perfected request, you will be advised to the status of your request.”

        42.     On August 27, 2019, Plaintiff followed up with a telephone call to learn more

about why DHS HQ viewed the request as too broad to process.

        43.     On September 5, 2019, as requested on that call, Plaintiff provided DHS HQ via

email with a list of specific offices to search within DHS HQ.

        44.     On September 13, 2019, DHS HQ responded via email indicating that it still

considered the request insufficiently detailed. DHS requested that Plaintiff provide “a specific

subject matter or search terms/phrases” and asked whether there are “any person(s) in particular

that we could search.”

        45.     On September 18, 2019, Plaintiff once again responded by email, reiterating that

the specific subject matter, including relevant terms to search, had been provided in the original

request. Plaintiff asked that a search for responsive records begin immediately.

        46.     On September 24, 2018, DHS HQ responded via email to once again ask which

offices Plaintiff would like to search. DHS HQ also sought “additional details to filter [its]

search.”

        47.     Plaintiff responded that same day with a telephone call. DHS HQ asked on that

phone call that Plaintiff (a) agree to a search of only political appointees, or provide a list of

specific employees to search; (b) provide a list of offices within the Privacy Office to search; and

(c) provide a full list of conjunctive search terms, e.g. “foreign agent” & “Russia.”

        48.     On September 26, 2019, Plaintiff followed up with an email stating that Plaintiff

did not agree to a search of political appointees only and asking that the entire Privacy Office be

searched. Plaintiff also inquired whether DHS HQ had attempted to test any combinations of




                                                  10
              Case 1:19-cv-02990 Document 1 Filed 10/04/19 Page 11 of 13



search terms or inquired of the relevant employees at DHS which search terms might be

appropriate.

        49.     On October 2, 2019, DHS HQ responded via email, stating, among other things,

that it “continue[d] to affirm that [Plaintiff’s] request does not include sufficient detail to us [sic]

to locate them with a reasonable amount of effort at this time.” It also stated that Plaintiff is “are

far better suited to craft terms that would apply to records you are interested in.”

        50.     FOIA allows the agency to “make one request to the requester for information

and toll the 20-day period while it is awaiting such information that it has reasonably requested

from the requester.” 5 U.S.C. § 552(a)(6)(A)(ii)(I) (emphasis added).

        51.     DHS HQ has not provided Plaintiff with a final response to Plaintiff’s Request.

DOJ Responses to Plaintiff’s Request

        52.     The FBI acknowledged Plaintiff’s Request with a letter dated August 23, 2019.

The letter was delivered via email on August 26, 2019. The FBI granted Plaintiff’s fee waiver

request, but denied its request for expedited processing. It labeled Plaintiff’s Request, “1445099-

000.”

        53.     The FBI has not provided Plaintiff with a final response to Plaintiff’s Request.

        54.     DOJ MRU acknowledged Plaintiff’s Request with a letter dated August 19, 2019.

DOJ MRU referred the Request to FBI.

        55.     Defendants have no lawful basis for declining to timely produce responsive

records requested by Plaintiff.




                                                   11
             Case 1:19-cv-02990 Document 1 Filed 10/04/19 Page 12 of 13



                                      CLAIM FOR RELIEF

                                 Violation of FOIA, 5 U.S.C. § 552

       56.      Plaintiff re-alleges and incorporates by reference all preceding paragraphs.

       57.      Defendants are subject to FOIA and must therefore release in response to FOIA

requests any disclosable records in their possession at the time of the requests and provide a

lawful reason for withholding any materials as to which it is claiming an exemption.

       58.      Defendants have failed to comply with the statutory time for the processing of

FOIA requests.

       59.      Plaintiff has exhausted all applicable administrative remedies with respect to

Defendants’ failure to timely comply with Plaintiff’s Requests.

       60.      Defendants have no lawful basis for declining to expeditiously produce the

records requested by Plaintiff under FOIA.

       61.      Accordingly, Plaintiff is entitled to an order compelling Defendants to release, as

soon as practicable, any responsive documents.

                                      PRAYER FOR RELIEF

   WHEREFORE, Plaintiff prays that this Court:

       (1) Order Defendants, by a date certain, to conduct a search that is reasonably likely to

             lead to the discovery of any and all records responsive to Plaintiff’s Request;

       (2) Order Defendants, by a date certain, to demonstrate that each has conducted an

             adequate search;

       (3) Order Defendants, by a date certain, to produce to Plaintiff any and all non-exempt

             records or portions of records responsive to Plaintiff’s Request, as well as Vaughn

             index of any records or portions of records withheld due to a claim of exemption;




                                                  12
               Case 1:19-cv-02990 Document 1 Filed 10/04/19 Page 13 of 13



           (4) Enjoin Defendants from improperly withholding records responsive to Plaintiff’s

              Request;

           (5) Order Defendants to grant Plaintiff’s request for a fee waiver;

           (6) Grant Plaintiff an award of attorney fees and other reasonable litigation costs pursuant

              to 5 U.S.C. § 552(a)(4)(E);

           (7) Grant Plaintiff such other relief as the Court deems just and proper.

Dated: October 4, 2019

By:        /s/ Laurence M. Schwartztol
           Laurence M. Schwartztol
           (D.D.C. Bar No. MA0007)
           THE PROTECT DEMOCRACY PROJECT, INC.
           15 Main Street, Ste 312
           Watertown, MA 02472
           (202) 945-2092
           larry.schwartztol@protectdemocracy.org

           Rachel E. Goodman
           (pro hac vice application forthcoming)
           THE PROTECT DEMOCRACY PROJECT, INC.
           115 Broadway, 5th Fl.
           New York, NY 10006
           (202) 997-0599
           rachel.goodman@protectdemocracy.org
           Counsel for Plaintiff †




† Clinic
       student Xiaoyi Xu, Harvard Law School Class of 2021, helped prepare parts of the
complaint.




                                                    13
